                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Andrew M. Jacobs, Esq.
                                                           Nevada Bar No. 12787
                                                       3   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       4   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       5   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       6   Facsimile: (702) 784-5252
                                                           Email: asorenson@swlaw.com
                                                       7           ajacobs@swlaw.com
                                                                   hcheong@swlaw.com
                                                       8
                                                           Attorneys for Plaintiff and Counter Defendant
                                                       9   Wells Fargo Bank, N.A.
                                                      10

                                                      11                              UNITED STATES DISTRICT COURT

                                                      12                                      DISTRICT OF NEVADA
             3883 Howard Hughes Parkway, Suite 1100




                                                      13   WELLS FARGO BANK, N.A., a national              Case No.: 2:15-cv-00796-APG-DJA
Snell & Wilmer

                    Las Vegas, Nevada 89169




                                                           banking association;
                         LAW OFFICES


                          702.784.5200




                                                      14
                               L.L.P.




                                                                                Plaintiff,
                                                      15                                                   STIPULATION AND ORDER TO
                                                           vs.                                             DISMISS LITIGATION WITH
                                                      16                                                   PREJUDICE
                                                           SFR INVESTMENTS POOL 1, LLC, a
                                                      17   Nevada limited-liability company;
                                                           SOMMERSET HOMEOWNERS
                                                      18   ASSOCIATION, a Nevada non-profit
                                                           corporation; ALESSI & KOENIG, LLC, a
                                                      19   Nevada limited-liability company;
                                                      20                        Defendants.
                                                      21
                                                           SFR INVESTMENTS POOL I, LLC, a
                                                      22   Nevada limited-liability company,

                                                      23                        Counter Claimant,

                                                      24   vs.

                                                      25   WELLS FARGO BANK, N.A., a national
                                                           banking association,
                                                      26
                                                                                Counter Defendant.
                                                      27

                                                      28
                                                       1          IT IS HEREBY STIPULATED AND AGREED by Plaintiff/Counter Defendant Wells
                                                       2   Fargo Bank, N.A., Defendant/Counterclaimant SFR Investments Pool 1, LLC, and Defendant
                                                       3   Sommerset Homeowners Association (collectively, the “Parties”), by and through their respective
                                                       4   counsel, that all claims in this action between the Parties will be dismissed with prejudice.
                                                       5          Each party shall bear their own attorney’s fees and costs.
                                                       6          IT IS SO STIPULATED.
                                                       7
                                                           DATED this 6th day of April, 2020.               DATED this 6th day of April, 2020.
                                                       8
                                                           SNELL & WILMER L.L.P.                            KIM GILBERT EBRON
                                                       9

                                                      10   By: /s/ Holly E. Cheong                          By: /s/ Diana S. Ebron
                                                               Andrew M. Jacobs, Esq.                           Diana S. Ebron, Esq.
                                                      11       (Nevada Bar No. 12787)                           (Nevada Bar No. 10580)
                                                               Holly E. Cheong, Esq.                            Jacqueline A. Gilbert, Esq.
                                                      12       (Nevada Bar No. 11936)
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                (Nevada Bar No. 10593)
                                                               3883 Howard Hughes Parkway                       Karen L. Hanks, Esq.
                                                      13
Snell & Wilmer

                    Las Vegas, Nevada 89169




                                                               Suite 1100                                       (Nevada Bar No. 9578)
                         LAW OFFICES




                                                               Las Vegas, Nevada 89169
                          702.784.5200




                                                      14                                                        7625 Dean Martin Drive, Suite 110
                               L.L.P.




                                                               Telephone: (702) 784-5200                        Las Vegas, Nevada 89139
                                                      15       Attorneys for Plaintiff/Counter                  Telephone: (702) 485-3300
                                                               Defendant Wells Fargo Bank, N.A.                 Attorneys for Defendant/Counterclaimant
                                                      16                                                        SFR Investments Pool 1, LLC
                                                      17                           SIGNATURES CONTINUED ON NEXT PAGE
                                                      18

                                                      19

                                                      20          IT IS SO ORDERED.
                                                      21

                                                      22
                                                                                                      _____________________________
                                                      23
                                                                                                      UNITED STATES DISTRICT JUDGE
                                                      24                                              Dated: April 6, 2020.

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -2-
                                                       1
                                                           DATED this 6th day of April, 2020.
                                                       2
                                                           SNELL & WILMER L.L.P.
                                                       3
                                                           By: /s/ Amber M. Williams
                                                       4
                                                               J. William Ebert, Esq.
                                                       5       (Nevada Bar No. 2697)
                                                               Amber M. Williams, Esq.
                                                       6       (Nevada Bar No. 12301)
                                                               9900 Covington Cross Drive, Suite 120
                                                       7       Las Vegas, Nevada 89144
                                                               Telephone: (702) 382-1500
                                                       8
                                                               Attorneys for Defendants Sommerset
                                                       9      Homeowners Association

                                                      10                                                ORDER
                                                      11
                                                                  IT IS SO ORDERED.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                      13
Snell & Wilmer

                    Las Vegas, Nevada 89169
                         LAW OFFICES


                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                       ____________________________________
                                                      15                                               UNITED STATES DISTRICT JUDGE
                                                      16
                                                                                                       DATED:      _____________________
                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                       -3-
